COACHMEN INDUSTRIES, INC. 2831 Dexter Drive • P.O. Box 3300 • Elkhart, Indiana 46514 • 574/266-2500 • Fax 574/266-2559 NEWS RELEASE For immediate release October 28, 2009 COACHMEN INDUSTRIES, INC. GENERATES POSITIVE OPERATING CASH AND FIRST QUARTERLY PROFIT FROM BUSES DESPITE CONSOLIDATED THIRD QUARTER LOSS Elkhart, IN - Coachmen Industries, Inc. (OTC:COHM.PK) today announced its financial results for the third quarter ended September 30, 2009. “Despite many predictions in the popular and trade press that the housing market would turn in the second half of this year, through the third quarter, our Company saw no sales evidence of any rebound in the housing markets; the beginning of the end of the slide, a bottoming, perhaps, but no sign of any increase,” commented Richard M. Lavers, President and Chief Executive Officer. “Year-over-year comparisons were affected by the decrease in sales revenue due to the housing markets, however, I am very pleased that we generated positive cash flow from operations of more than $2 million during the third quarter and that our unrestricted cash balance increased during the quarter by $1.1 million. In these economic conditions, cash conservation is critical. We placed a premium on managing our available resources prudently, and these results attest to those efforts. The announcement we made today of a new $20 million financing arrangement, coupled with the word of more than $16 million in new major housing projects, is also very good news for our Company.” Net sales from continuing operations for the third quarter were $16.1 million, compared to $31.6 million for the third quarter of 2008. Gross profits for the quarter were a loss of ($944,000), or (5.9)% of revenue, as compared to a gross profit of $4.85 million, or 15.4% of revenue, in the third quarter of 2008. The Company reported a net loss from continuing operations of ($5.19) million, or ($0.32) per share, versus a net loss from continuing operations of ($3.8) million, or ($0.24) per share, in the third quarter of 2008. Net loss, including discontinued operations, was ($3.9) million, or ($0.24) per share in the third quarter of 2009, versus a net loss of ($14.5) million, or ($0.92) per share in the third quarter of 2008. Net book value per share as of September 30, 2009 was $3.40. Housing Group Housing Group President Rick Bedell commented: “The loss generated by the Housing Group during the quarter is largely attributable to under-absorption of overhead due to low production levels as a direct result of continuing market conditions.One of the biggest challenges in the Housing Group's core business of single-family homes has been financing for our customers.We have a steady stream of people who want to buy our homes, but who are unable to obtain financing because of prevailing credit restrictions.We also experienced delays in a number of major project contracts during the third quarter.” Coachmen Industries, Inc. Announces Third Quarter Results Page 2 of 4 October 28, 2009 Specialty Vehicle Group Lavers concluded: “Sales of the Spirit of Mobility buses produced for our joint venture ARBOC Mobility continue to increase.However, the rate of increase was slowed by production issues at General Motors, most notably the plant shutdowns during the summer months, which delayed 2009 chassis shipments to September.
